t c summary opinion united_states tax_court donald marion and bethany diane fenton petitioners v commissioner of internal revenue respondent docket no 1588-04s filed date donald marion and bethany diane fenton pro sese david s weiner for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the issue for decision is whether petitioners are liable for the 10-percent additional tax on early distributions pursuant to sec_72 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioners resided in clarkston michigan at the time the petition was filed during donald marion fenton petitioner was an automotive engineer with the ibm corporation and bethany diane fenton was a homemaker petitioners timely filed their federal_income_tax return in late after petitioner was laid off from ibm he received two distributions from the ibm corporation 401_k_plan in the total amount of dollar_figure the 401_k_plan is a retirement_plan qualified under sec_401 petitioners reported the distributions from the 401_k_plan as income on their return petitioners did not compute the 10-percent additional tax due on early distributions from qualified_retirement_plans petitioner used the funds to pay family_expenses including the downpayment on a home and college tuition for his daughter petitioner also used the funds to pay family support expenses medical_expenses and mortgage payments to avoid foreclosure in petitioner had not yet reached the age of years respondent issued a notice_of_deficiency for determining a deficiency of dollar_figure this amount represents a percent additional tax on the early 401_k_plan distributions pursuant to sec_72 discussion sec_72 generally imposes a 10-percent additional tax on early distributions from a qualified_retirement_plan as defined in sec_4974 unless the distributions come within one of several statutory exceptions the parties do not dispute that petitioner’s account was a qualified_employee retirement_plan therefore in order for petitioner to prevail he must show that the distributions fall under one of the exceptions under sec_72 with respect to sec_72 this court has repeatedly held that it is bound by the statutory exceptions enumerated in sec_72 see eg 111_tc_250 110_tc_1 the exceptions that may be relevant to the case at hand are found in sec_72 and sec_72 sec_72 provides that the following distributions are not subject_to the additional tax b medical_expenses --distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year the deduction allowed under sec_213 is for the expenses paid during the taxable_year for medical_care to the extent that such expenses exceed percent of adjusted_gross_income on petitioners’ schedule a itemized_deductions petitioner calculated that the total medical and dental expenses they paid in was dollar_figure petitioners’ federal_income_tax return reflects that their joint adjusted_gross_income was dollar_figure therefore percent of their adjusted_gross_income was dollar_figure thus petitioners’ expenses paid for medical_care in did not satisfy the requirements of sec_213 therefore the distributions do not fall under the exception of sec_72 1petitioners assert that they used a portion of the distributions to make a downpayment on a home sec_72 regarding distributions made for first time home purchases is inapplicable here because petitioner’ sec_401 plan is not an individual_retirement_account as required by the exception petitioner also asserts that he used a portion of the distributions to pay higher education expenses for his daughter sec_72 provides that the additional tax on early distributions does not apply to distributions to an individual from an individual_retirement_plan to the extent such distributions do not exceed the qualified_higher_education_expenses of the taxpayer for the taxable_year emphasis added an individual_retirement_plan is defined as a an individual_retirement_account described in sec_408 and b an individual_retirement_annuity described in sec_408 sec_7701 an individual_retirement_plan is commonly referred to as an ira sec_72 was added by section a of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_809 the report of the committee on the budget refers only to withdrawals from iras see h conf rept pincite 1997_4_cb_319 it is undisputed that the retirement_plan from which petitioner withdrew the dollar_figure is a plan described in sec_401 and therefore the exception contained in sec_71 does not apply finally petitioner contends that because of financial hardship the dollar_figure should not be subject_to the 10-percent additional tax imposed by sec_72 there is however no hardship exception in the controlling statute sec_72 this principle has been applied consistently in cases dealing with premature retirement distributions see arnold v commissioner supra pincite milner v commissioner tcmemo_2004_111 thus the retirement distributions received by petitioner are subject_to the 10-percent additional tax under sec_72 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
